Citation Nr: 0320251	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  95-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disorders of the teeth, ears and sinuses.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from September 1970 to 
September 1973. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

In this case, the veteran contends that, subsequent to a 
January 1975 surgery performed at a VA medical facility, he 
began to experience a high pitch sound in his ears and 
problems with his sinuses.  He also asserts that several 
teeth were taken out in order to close an open bite problem, 
and some other teeth were left exposed from lack of gum 
coverage. 

However, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision regarding 
the issue on the title page of this remand, the Board 
undertook additional development of this issue pursuant to 
the authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence in March 2003 and June 2003, as required 
by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).

Subsequently, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without remanding 
the case to the RO for initial consideration and/or without 
obtaining a waiver of RO consideration from the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board, including but not limited to records from Dr. Phanord 
and Associates dated from September 2002 to May 2003.

Additionally, the veteran has submitted additional evidence 
which has not been considered by the RO, and he has not 
submitted a waiver of RO consideration regarding the new 
evidence, which includes a June 1997 statement from Dr. 
Goldberg.

Furthermore, it appears the veteran has been examined/treated 
for the claimed disorders of the teeth, ears and sinuses at 
the Miami VA Medical Center (VAMC).  The latest records from 
this VAMC are dated in 1995.  In order to ensure compliance 
with the requirements of the Veterans Claims Assistance Act 
of 2000 and that the claims file includes all relevant 
medical evidence, the RO should attempt to obtain these 
records and properly document the claims file in this regard. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue on 
appeal.

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Miami VA 
Medical Center (VAMC) from January 1995 
to the present.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility.  Furthermore, the appellant 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
(a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed disorder of the teeth.  If no 
such disorder is currently found, the 
examiner should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
disorder of the teeth.  The examiner 
should review the veteran's medical 
records and history, including his 1975 
and 1976 records from the Bronx VA 
Medical Center, the August 1998 VA nose, 
sinus, larynx and pharynx examination 
report, the April 1999 VA compensation 
and pension examination report, and the 
October 1998 VA compensation and pension 
examination by a Doctor of Dental 
Surgery.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current disorder of the teeth 
is productive of additional disability, 
which is not the continuation or natural 
progress of the disease/injury for which 
VA hospitalization or treatment was 
authorized in 1975.  The examiner must 
compare the veteran's dental condition 
immediately prior to the 1975 surgery 
with his subsequent condition resulting 
from the surgery.  The examiner is also 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current disorder of 
the teeth is actually the result of his 
1975 surgery, and not merely coincidental 
therewith.  Furthermore, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the additional disability related to 
the 1975 VA surgery was proximately 
caused by the veteran's willful 
misconduct or failure to follow 
instructions, including failure to comply 
with proper dental hygiene.  Lastly, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's disorder 
of the teeth is otherwise related to any 
in-service incident or symptom, or to the 
veteran's active service.  It is 
requested that the VA examiner reconcile 
any contradictory evidence.  The examiner 
must include the complete rationale for 
all opinions and conclusions reached.

(b)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
otorhinolaryngologist, to evaluate the 
nature, severity, and etiology of the 
claimed disorders of the ears and 
sinuses.  If no such disorders are 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorders of the ears and 
sinuses.  The examiner should review the 
veteran's medical records and history, 
including his 1975 and 1976 records from 
the Bronx VA Medical Center, the August 
1998 VA nose, sinus, larynx and pharynx 
examination report, the April 1999 VA 
compensation and pension examination 
report, the May 1999 VA CT scan of the 
sinuses, and the May 2000 VA audio 
examination.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current disorders of the ears 
and sinuses are productive of additional 
disability, which is not the continuation 
or natural progress of the disease/injury 
for which VA hospitalization or treatment 
was authorized in 1975.  The examiner 
must compare the veteran's ears and sinus 
conditions immediately prior to the 1975 
surgery with his subsequent conditions 
resulting from the surgery.  The examiner 
is also requested to render an opinion as 
to whether it is at least as likely as 
not that the veteran's current disorders 
of the ears and sinuses are actually the 
result of his 1975 surgery, and not 
merely coincidental therewith.  
Furthermore, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
additional disability related to the 1975 
VA surgery, was proximately caused by the 
veteran's willful misconduct or failure 
to follow instructions.  Lastly, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disorders of the ears and sinuses are 
otherwise related to any in-service 
incident or symptom, or to the veteran's 
active service.  It is requested that the 
VA examiner reconcile any contradictory 
evidence.  The examiner must include the 
complete rationale for all opinions and 
conclusions reached.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disorders of the teeth, ears and sinuses.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




